Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “computer program product comprising instructions” as described in paragraph [0105] of the specification does not explicitly exclude a “signal”.  Therefore, the broadest reasonable interpretation of the “computer program product” covers pure software or a transitory propagating signal which is non-statutory subject matter. 
 The examiner suggests amending the claims to include a non-transitory computer-readable medium, while at the same time excluding transitory media such as signals, carrier waves, etc.  Any amendment to the claim should be commensurate with its corresponding disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dube et al (US 2004/0213210) (hereinafter Dube) in view of Ding et al (US 2016/0100421) (hereinafter Ding).
 	Regarding claim 1, Dube discloses a method implemented by computer means of a communicating entity in a packet-switched network, said communicating entity comprising at least one port for transmitting communication signal frames, said frames comprising: 
 	a first type of frames (SF) intended to be transmitted in a plurality of streams for which a traffic shaping is defined (see Dube, Fig. 2, VoIP, p. [0027], e.g., Voice PVC 32 includes a voice interface card 34, typically a hardware component, connected to receive voice and signaling data from a voice device as described above, encapsulate the received data into VoIP packets and pass the packets to a voice and data IP router 36 for providing necessary IP routing to those voice packets), and 
 	a second type of frames (UF), for which no traffic shaping is defined (see Dube, Fig. 2, p. [0028], e.g., data is received by a data Ethernet card 40, processed by the IP router 36 and queued in a data weighted fair queue 43), each frame being able to be fragmented so as to transmit a fragment only of a frame of said second type (see Dube, p. [0180]), wherein the communicating entity: 
 	stores: a plurality of first queues of frames of the first type, said first queues (Qi) being associated respectively to said plurality of streams (see Dube, Fig. 2, p. [0030], e.g., The actual voice packets go into a high priority queue 48 as UDP traffic with source and destination ports in the range of 16384-32767), and at least one second queue (Qu) for frames of the second type (see Dube, p. [0030], e.g., H.323 signal data from the voice packets is sent by the voice frame relay 
 	 and schedules: 
 		transmissions of first type frames (see Dube, Fig. 2, p. [0030], e.g., the actual voice packets go into a high priority queue 48 as UDP traffic with source and destination ports in the range of 16384-32767. The queued data is transmitted onto network 16 via a line server in router 18), and 
 		between at least two first type frames, transmission of at least a fragment of at least one second type frame, and wherein, for deciding to transmit a fragment only of a second type frame, the communicating entity determines: 
 	whether the size of the fragment to be transmitted is greater than a threshold (MinFragSize), and 
 	whether the size of a remaining fragment of said second type frame is greater than said threshold, 
and otherwise prevents from fragment transmission.  
 	However, Dube does not expressly disclose the communicating entity: 
schedules: between at least two first type frames, transmission of at least a fragment of at least one second type frame, and wherein, for deciding to transmit a fragment only of a second type frame, the communicating entity determines: whether the size of the fragment to be transmitted is greater than a threshold (MinFragSize), and whether the size of a remaining fragment of said second type frame is greater than said threshold, and otherwise prevents from fragment transmission.

	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Ding’s teachings into Dube.  The suggestion/motivation would have been to provide uplink data fragmentation for multi-user (MU) networks in order to reduce latency and increases efficiency of the MU communication system as suggested by Ding.
 	Regarding claim 2, the combined teachings of Dube and Ding disclose the method of claim 1, wherein each of said first and second queues is stored in a first-in-first-out type buffer (BUFF), and wherein a queue to which a first type frame is assigned is determined according to the stream to which said first type frame belongs, depending on features of said first type frame (see Dube, p. [0086], e.g., VoIP frame should queue in high dual first-in-first-out ( FIFO) at the interface).  
 	Regarding claim 3, the combined teachings of Dube and Ding disclose the method of claim 2, wherein said features of said first type frame include a frame length and a current rate of 
 	Regarding claim 10, the combined teachings of Dube and Ding disclose the communicating entity, comprising at least one port for transmitting communication signal frames in a packet-switched network (see Dube, p. [0073], [0089], e.g., egress port), and further comprising a computer circuit for performing the method according to claim 1 (see Dube, Fig. 1).  
 	Regarding claim 11, the combined teachings of Dube and Ding disclose the computer program product, comprising instructions for performing the method as claimed in claim 1, when run by a processor (see Dube, Fig. 1).  
 
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477